
	
		II
		111th CONGRESS
		1st Session
		S. 138
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Kerry (for himself,
			 Ms. Snowe, and Mrs. Lincoln) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  alternative minimum tax limitations on private activity bond interest, and for
		  other purposes. 
	
	
		1.Repeal of alternative minimum
			 tax limitations on private activity bond interest
			(a)In
			 generalSection 57(a)(5) of
			 the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new subparagraph:
				
					(D)TerminationThis
				paragraph shall not apply to bonds issued after the date of the enactment of
				this subparagraph. The preceding sentence shall not apply to any refunding bond
				unless such preceding sentence applied to the refunded bond (or in the case of
				a series of refundings, the original
				bond).
					.
			(b)No adjustment
			 to adjusted current earningsClause (iii) of section 56(g)(4)(B)
			 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(iii)Tax exempt
				interest on certain bondsClause (i) shall not apply in the case
				of any interest on a bond to which section 57(a)(5)(D)
				applies.
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
			
